MEMORANDUM OPINION
                                          No. 04-11-00075-CV

                                       Alma Leticia TREVINO,
                                             Appellant

                                                    v.

                      David FERNANDEZ d/b/a Jailbusters Bonding Company,
                                        Appellee

                     From the County Court At Law No. 10, Bexar County, Texas
                                      Trial Court No. 343992
                               Honorable Irene Rios, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: April 13, 2011

DISMISSED

           Appellant has filed a motion indicating that the parties have fully resolved and settled all

issues in dispute. Because the parties have reached a final settlement of all issues raised in this

appeal, appellant asks that we dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1). Appellant’s

motion to dismiss is granted, and this appeal is dismissed. Costs of appeal are taxed against the

appellant. See id. at (d).

                                                     PER CURIAM